This opinion is subject to revision before publication


         UNITED STATES COURT OF APPEALS
                  FOR THE     ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                 v.
            Kevin S. CHANDLER, Airman Basic
              United States Air Force, Appellant
                          No. 20-0168
                      Crim. App. No. S32534
     Argued November 18, 2020—Decided January 27, 2021
                   Military Judge: Brian Teter
   For Appellant: Captain Alexander A. Navarro (argued);
   Mark C. Bruegger, Esq. (on brief) .
   For Appellee: Major Dayle P. Percle (argued); Colonel
   Shaun S. Speranza and Mary Ellen Payne, Esq. (on brief).
   Judge OHLSON delivered the opinion of the Court, in
   which Chief Judge STUCKY, Judges SPARKS and
   MAGGS, and Senior Judge RYAN, joined.
                    _______________

   Judge OHLSON delivered the opinion of the Court.
    Appellant was tried by a military judge alone at a special
court-martial. He was convicted, pursuant to his pleas, of two
specifications of use of marijuana, two specifications of use of
cocaine, one specification of distribution of marijuana, and
one specification of distribution of cocaine, in violation of Ar-
ticle 112a, Uniform Code of Military Justice (UCMJ), 10
U.S.C. § 912a (2012). The convening authority approved the
adjudged sentence of confinement for five months, forfeiture
of $1,000 pay per month for five months, and a bad-conduct
discharge. The United States Air Force Court of Criminal Ap-
peals (CCA) affirmed the findings and sentence. United States
v. Chandler, No. ACM S32534, 2020 CCA LEXIS 11, at *2,
2020 WL 278401, at *1 (A.F. Ct. Crim. App. Jan. 13, 2020)
(unpublished).
   We granted review of the following issue:
       The staff judge advocate negotiated the inclusion of
       aggravating evidence in a stipulation of fact, over de-
       fense objection, and after disputing the defense’s
            United States v. Chandler, No. 20-0168/AF
                      Opinion of the Court

       version of events, the staff judge advocate provided
       post-trial advice to the convening authority. Did the
       staff judge advocate’s pretrial conduct warrant dis-
       qualification?
United States v. Chandler, 80 M.J. 150 (C.A.A.F. 2020) (order
granting review).
   For the reasons cited below, we hold that the staff judge
advocate’s (SJA) actions did not disqualify him from advising
the convening authority under Article 6(c), UCMJ, 10 U.S.C.
§ 806(c) (2012), and Rule for Courts-Martial (R.C.M.) 1106(b)
(2016). Therefore, we affirm the decision of the lower court.
                             I. Facts
                        A. Background
    In an interview with the Air Force Office of Special Inves-
tigations (AFOSI) at Tinker Air Force Base, Oklahoma, Ap-
pellant confessed to using marijuana 40 times and cocaine
150 times between November 2016 and October 2017. Appel-
lant also confessed to distributing a gram of marijuana to
three individuals in exchange for money, and to distributing
around one to two grams of cocaine to a fellow airman twice,
once by mail without payment and once in person in exchange
for payment, between November 2016 and October 2017.
    Following his AFOSI confession, Appellant agreed to be-
come a confidential informant for law enforcement operations
and to attend counseling for his substance abuse. (However,
Appellant reported at a February 2018 counseling appoint-
ment that he had relapsed and wrongfully used marijuana
between January and February 2018, and cocaine in Febru-
ary 2018.1 He consented to providing a urine sample, which
tested positive for cocaine and marijuana metabolites.
        B. Negotiation of the Pretrial Agreement
    Before trial, negotiations took place regarding a potential
pretrial agreement (PTA) which required Appellant, inter
alia, to “[e]nter into a reasonable stipulation of fact for the
government.” (Emphasis added.) In early March 2018, the

   1  Appellant’s drug use was unrelated to his work as a confiden-
tial informant. Appellant admitted that he did not believe he had
any legal justification or excuse for using marijuana or cocaine.



                                2
           United States v. Chandler, No. 20-0168/AF
                     Opinion of the Court

SJA called Appellant’s defense counsel to discuss the pro-
posed stipulation. Government trial counsel and the defense
paralegal were also a part of this phone call. The SJA stated
that the stipulation ought to include Appellant’s admission
that he used marijuana approximately 40 times and cocaine
approximately 150 times. Defense counsel was reluctant to
have Appellant stipulate to that many uses because the Gov-
ernment had charged divers uses and defense counsel did not
believe the Government could corroborate all of those uses
during the charged time frames. Nevertheless, after the call,
both Appellant and defense counsel signed the PTA and Ap-
pellant agreed to a stipulation with the terms outlined by the
SJA in the phone call. The SJA then signed the offer and rec-
ommended acceptance to the convening authority. The con-
vening authority accepted and approved the PTA in accord-
ance with the SJA’s recommendation.
              C. Court-Martial Proceedings
    During the guilty plea proceedings, the Government intro-
duced the stipulation of fact. With regard to divers use of ma-
rijuana and cocaine, the stipulation stated, inter alia:
       [B]etween on or about 8 November 2016 and on or
       about 17 October 2017, the Accused used marijuana
       approximately 40 times by smoking it. The Air Force
       may not have evidence to corroborate all of the 40
       uses individually, but the Accused wants to admit
       what he did and take accountability for those uses.
           ....
           . . . [B]etween on or about 8 November 2016 and
       on or about 17 October 2017, the Accused used co-
       caine on approximately 150 different occasions. Alt-
       hough the government may not be able to corrobo-
       rate all 150 specific uses the Accused admitted to
       AFOSI, the Accused agreed to admit to this fact be-
       cause he believes it is the right thing to do.
   The court sentenced Appellant to five months of confine-
ment, forfeiture of $1000 of pay per month for five months,
and a bad-conduct discharge.
    D. Defense Objection to the SJA’s Involvement
   Both before and during the clemency proceedings defense
counsel objected to the SJA’s post-trial involvement in this
case, citing the SJA’s phone call about the contents of the


                                3
            United States v. Chandler, No. 20-0168/AF
                      Opinion of the Court

stipulation of fact. Defense counsel initially contacted the
legal office with his concern so that the office could find a
different individual to complete the staff judge advocate
recommendation (SJAR). That request was denied and the
SJA elected to draft and sign the SJAR on June 8, 2018,
opining that the sentence was appropriate and recommending
that the convening authority approve it. In the SJAR the SJA
noted in particular that “[t]he primary evidence against
[Appellant] consisted of a plea of guilty, [a] stipulation of fact,
and a confession.”
    On June 21, 2018, defense counsel submitted Appellant’s
clemency matters, alleging multiple legal errors related to
Appellant’s trial. In his submission, defense counsel again
challenged the SJA’s continued participation in the case by
claiming that the SJA disqualified himself from advising the
convening authority on clemency matters because of his par-
ticipation in the negotiation of the stipulation of fact. Specifi-
cally, defense counsel made the following argument:
       The negotiation of a stipulation of fact belongs to the
       role of the prosecutor, not of the detached individual
       that will advise the convening authority on post-trial
       issues. Due to the fact that the SJA elected to take
       on the role of prosecutor in this case, he should have
       been disqualified under Article 6(c), UCMJ, and
       RCM 1106(b) from participating in post-trial review.
       Defense counsel alerted the legal office of this con-
       cern through the Chief of Military Justice to allow
       the prosecution to find another person to write the
       SJAR, but the SJA elected to write the SJAR any-
       way. The SJA’s willingness to call defense counsel to
       negotiate specific provisions of the pretrial agree-
       ment goes beyond the appropriate involvement of an
       SJA advising the convening authority.
    On July 2, 2018, the SJA signed an addendum to the SJAR
in which he repeated his recommendation that the convening
authority approve the findings and adjudged sentence. The
SJA advised the convening authority that defense counsel’s
complaint regarding the SJA’s involvement in negotiating the
stipulation of fact was “without merit.” The SJA explained
that R.C.M. 705(d)(1) expressly permits an SJA to initiate
PTA negotiations, and the stipulation of fact was part of the
PTA offer. The SJA concluded that apart from his single
conversation with defense counsel about the PTA, he had no


                                 4
           United States v. Chandler, No. 20-0168/AF
                     Opinion of the Court

active part in preparing the case and had only an official
interest in the case as the convening authority’s legal advisor.
On July 6, 2018, the convening authority approved the
adjudged sentence.
                   II. Standard of Review
   The issue of whether an SJA is disqualified from partici-
pating in the post-trial review of a case is a question of law
which we review de novo. United States v. Taylor, 60 M.J. 190,
194 (C.A.A.F. 2004); United States v. Stefan, 69 M.J. 256, 258
(C.A.A.F. 2010).
                     III. Applicable Law
    One of the goals of the UCMJ is to “assure the accused a
thoroughly fair and impartial review” of his case. United
States v. Lynch, 39 M.J. 223, 228 (C.M.A. 1994). Towards that
goal, Article 6(c), UCMJ, says in pertinent part that no person
who served as trial counsel in a case “may later serve as a
staff judge advocate or legal officer to any reviewing or con-
vening authority upon the same case.” See also R.C.M.
1106(b) (“No person who has acted as member, military judge,
trial counsel, assistant trial counsel, defense counsel, associ-
ate or assistant defense counsel, or preliminary hearing of-
ficer in any case may later act as a staff judge advocate or
legal officer to any reviewing or convening authority in the
same case.”).
    A person does not need to be officially detailed as trial
counsel in order to “act” as trial counsel. Stefan, 69 M.J. at
257–58. Rather, “a person will be disqualified from acting as
the SJA if that person performed the duties of a disqualifying
position.” Id. at 258 (citing United States v. Mallicote, 13
C.M.A. 374, 376, 32 C.M.R. 374, 376 (1962) (emphasis
added)). An SJA may become ineligible when (1) he or she dis-
plays “a personal interest or feeling in the outcome of a par-
ticular case,” United States v. Sorrell, 47 M.J. 432, 433
(C.A.A.F. 1998); (2) there is a legitimate factual controversy
with defense counsel, Lynch, 39 M.J. at 228; or, (3) he or she
fails to be objective, such that it renders the proceedings un-
fair or creates the appearance of unfairness. Taylor, 60 M.J.
at 193; see also United States v. Willis, 22 C.M.A. 112, 114, 46
C.M.R. 112, 114 (1973) (An SJA “may become so deeply and
personally involved as to move from the role of adviser to the


                               5
            United States v. Chandler, No. 20-0168/AF
                      Opinion of the Court

role of participant.”); R.C.M. 1106(b) Discussion (listing cir-
cumstances where the SJA may become ineligible).2
    In determining whether an SJA is disqualified, this Court
will consider “the action taken, the position of the person that
would normally take that action, and the capacity in which
the action is claimed to have been taken.” Stefan, 69 M.J. at
258 (disqualifying the chief of military justice as she caused
charges to be served on the accused and acknowledged that
she performed that act as trial counsel); see also United States
v. Edwards, 45 M.J. 114, 115–16 (C.A.A.F. 1996) (disqualify-
ing the legal officer because he investigated charges, con-
ducted the interrogation, and acted as the custodian of evi-
dence during the pretrial phases).
                           IV. Analysis
    Appellant argues that the SJA was disqualified under Ar-
ticle 6(c), UCMJ, and R.C.M. 1106(b) from participating in the
post-trial review process of this case because: (a) the SJA
acted as trial counsel as he directly shaped the stipulation of
facts, which became a prosecution exhibit; (b) his actions re-
flected a personal interest in the case; (c) there was a legiti-
mate factual controversy regarding his pretrial conduct; and
(d) his conduct created the appearance of unfairness during
the post-trial process. Appellant further asserts that because
the SJA prepared and signed the SJAR, and then later signed
an addendum to the SJAR stating that these defense argu-
ments were “without merit,” the case should be remanded for
new post-trial processing by an impartial SJA. We will ad-
dress each of these points in turn.3


   2  The provisions of a discussion section to the R.C.M. are not
binding but instead serve as guidance. See, e.g., United States v.
New, 55 M.J. 95, 113 (C.A.A.F. 2001) (Effron, J., concurring) (refer-
ring to an R.C.M. Discussion section as “non-binding”); Manual for
Courts-Martial, United States (MCM) pt. 1, para. 4, Discussion
(2016 ed.) (“These supplementary materials . . . do not constitute
rules [or] are binding.”).
   3  The Government contended at oral argument that Appellant
waived any objection to the SJA’s participation as the SJA in this
case. We decline to consider this contention because the Govern-
ment did not address waiver in its brief and because we accept the
Government’s other arguments.



                                 6
            United States v. Chandler, No. 20-0168/AF
                      Opinion of the Court

         A. The SJA Did Not Act as Trial Counsel
    Appellant first asserts that although R.C.M. 705(d)(1) au-
thorizes an SJA to initiate pretrial negotiations, stipulations
of fact are fundamentally evidentiary exhibits and their crea-
tion remains within the exclusive province of trial counsel.
Therefore, when the SJA told defense counsel that Appellant
needed to stipulate to his confession and implied that the con-
vening authority would not accept the PTA without that in-
clusion, Appellant argues that the SJA performed the duties
of trial counsel and was therefore disqualified from advising
the convening authority on post-trial matters. We disagree.
     The R.C.M. do not expressly address whether an SJA may
notify the parties that a specific term or condition needs to be
included in a PTA before the PTA is offered to the convening
authority. See R.C.M. 705(c)(3)(A) (“The convening authority
. . . may propose by counteroffer any terms or conditions not
prohibited by law or public policy.” (emphasis added)). Fur-
ther, there are no cases interpreting the R.C.M. that address
this particular point.4 However, we conclude that the SJA’s
actions did not transform him into trial counsel because the
nature of his interaction with defense counsel did not exceed
his authority under Article 6(c), UCMJ.
   R.C.M. 705(a) authorizes “an accused and the convening
authority [to] enter into a pretrial agreement.” Further, the
parties may condition the pretrial agreement on a “promise to
enter into a stipulation of fact concerning offenses to which a
plea of guilty or a confessional stipulation will be entered.”
R.C.M. 705(c)(2)(A); see also R.C.M. 811(a) (Parties are per-



   4  The CCA correctly observed that this Court has found an SJA
or legal officer to be disqualified in several opinions but that none
of the circumstances in those decisions are comparable to the in-
stant case. See Chandler, 2020 CCA LEXIS 11, at *14–16, 2020 WL
278401, at *5 (citing Stefan, 69 M.J. at 257–58); United States v.
Gutierrez, 57 M.J. 148, 149 (C.A.A.F. 2002); United States v. John-
son-Saunders, 48 M.J. 74, 74–75 (C.A.A.F. 1998) (per curiam); Ed-
wards, 45 M.J. at 115–16; Lynch, 39 M.J. at 228; United States v.
Rice, 33 M.J. 451, 452–53 (C.M.A. 1991); United States v. Engle, 1
M.J. 387, 389–90 (C.M.A. 1976)).




                                 7
           United States v. Chandler, No. 20-0168/AF
                     Opinion of the Court

mitted to make a “stipulation to any fact.”). Here, trial coun-
sel inserted into the PTA the provision that Appellant was
required to enter into a “reasonable” stipulation of fact. As
legal advisor to the convening authority, the SJA was empow-
ered to advise the convening authority regarding whether this
condition of the PTA was met. R.C.M. 705(d)(3) Discussion
(“The convening authority should consult with the staff judge
advocate or trial counsel before acting on an offer to enter into
a pretrial agreement.”); see also Article 6(b), UCMJ (“Conven-
ing authorities shall at all times communicate directly with
their staff judge advocates or legal officers in matters relating
to the administration of military justice.”).
    Further, the SJA’s comments directly related to the sub-
stance of the PTA, he included all parties involved, and trial
and defense counsel still had the ability to decide how to han-
dle the stipulation at trial and in presentencing proceedings.
In light of these circumstances, it was not inappropriate for
the SJA to directly inform defense counsel that the SJA would
advise the convening authority not to accept the PTA unless
Appellant agreed to stipulate to the multiple uses of cocaine
and marijuana reflected in Appellant’s confession to AFOSI.
As the CCA noted, “[w]here a reasonable stipulation of fact is
an explicit term of a PTA between the accused and the con-
vening authority, the content of that stipulation directly con-
cerned the SJA in his role as legal advisor to the convening
authority.” Chandler, 2020 CCA LEXIS 11, at *14, 2020 WL
278401, at *5. And as conceded in the CCA dissent, “[c]onven-
ing authorities acting upon the advice of their staff judge ad-
vocates may very well determine a pretrial agreement should
not be entered into because the stipulation offered by the ac-
cused is not reasonable.” Chandler, 2020 CCA LEXIS 11, *31–
32, 2020 WL 278401, at *10 (Key, J., concurring in part and
dissenting in part).
   Therefore, Appellant’s argument is unavailing when he
asserts that because stipulations usually become evidentiary
exhibits the SJA necessarily acted as trial counsel when he
sought Appellant’s agreement to stipulate to the confession.




                               8
           United States v. Chandler, No. 20-0168/AF
                     Opinion of the Court

   B. There Was No Legitimate Factual Controversy
        Between the SJA and Defense Counsel
    Appellant’s second argument is that a disagreement be-
tween defense counsel and the SJA about whether the SJA
insisted that Appellant agree to stipulate to the multiple in-
stances of drug use acknowledged in Appellant’s confession to
AFOSI or whether the SJA merely highlighted options in re-
gard to resolving an impasse about the PTA negotiations con-
stitutes a legitimate factual controversy. Appellant contends
that by failing to recuse himself from the case, the SJA inap-
propriately put himself in a position where he was reviewing
the factual and legal issues that arose due to his own actions.
    As this Court has held, “[W]here a legitimate factual con-
troversy exists between the staff judge advocate and the de-
fense counsel, the staff judge advocate must disqualify him-
self [or herself] from participating in the post-trial
recommendation.” Lynch, 39 M.J. at 228 (citing United States
v. Caritativo, 37 M.J. 175, 183 (C.M.A. 1993)). However, in
the instant case we conclude that the question about whether
the SJA insisted on the stipulation or merely highlighted op-
tions is not a legitimate factual controversy. Appellant as-
serted a narrow factual basis as the reason for the SJA to dis-
qualify himself and the Government has always agreed with
the underlying point: the SJA was involved in a single phone
call where he stated that the stipulation ought to include the
information included in Appellant’s confession in order for the
SJA to recommend approval to the convening authority.
Thus, the only point of dispute is the tone of the phone call,
and that type of issue does not rise to the level of a legitimate
factual controversy.
   C. The SJA’s Actions Did Not Reflect a Personal
                 Interest in the Case
    Appellant next argues that the SJA’s actions reflected a
disqualifying personal interest in Appellant’s case. According
to Appellant, the SJA’s actions demonstrated a personal
interest because the SJA (1) sought to include information
that would increase Appellant’s sentence through the
stipulation, (2) ignored defense counsel’s objection to his post-
trial involvement, and (3) failed to reference mitigating
factors in his SJAR.



                               9
            United States v. Chandler, No. 20-0168/AF
                      Opinion of the Court

    An SJA may be disqualified if he or she has “a personal
interest or feeling in the outcome of a particular case.” Sorrell,
47 M.J. at 433; see also Rice, 33 M.J. at 453 (disqualifying a
legal officer who testified for the government during sentenc-
ing and “had strong personal feelings or biases about appel-
lant” from writing post-trial recommendation). However, we
find no indication in the record that the SJA had anything
other than an official interest in the instant case. For exam-
ple, Appellant points to nothing which demonstrates that the
SJA had a personal vendetta against Appellant or even had
any prior relationship with Appellant.
   Further, the fact that the SJA sought the inclusion of
Appellant's confession in the stipulation does not
demonstrate a personal rather than a professional interest in
the case. Although, as Appellant notes, the confession had the
potential to increase Appellant’s sentence, it also served as a
basis for the defense to argue that Appellant deserved
sentencing relief because he now was acting with integrity by
acknowledging the true extent of his drug usage. (The defense
argued that Appellant’s admission to 190 uses is a “point of
integrity” and that “if we truly value integrity in the Air
Force, if we truly set that as our number one priority, he
deserves points for that.”).
    Moreover, the mere fact that the SJA opined on the merits
of his own disqualification in the addendum to the SJAR does
not itself reflect a personal interest in the case. Just as a mil-
itary judge must rule on a motion alleging that he or she
should be recused, an SJA must determine whether he or she
is disqualified.5 Compare United States v. Butcher, 56 M.J.
87, 90–92 (C.A.A.F. 2001) (discussing when military judges
should disqualify themselves), with Lynch, 39 M.J. at 227–28
(describing when SJAs must disqualify themselves) (citing
Caritativo, 37 M.J. at 183)). Standing alone, the mere fact
that an SJA is required to respond to an allegation that he or
she is disqualified cannot be disqualifying itself, just as every


   5  A distinction must be made here. The SJA was not asked to
“review . . . [the correctness of his] own pretrial action.” R.C.M.
1106(b) Discussion. Rather, the actual issue before the SJA was
whether he was disqualified from further advising the convening
authority in this case because of the SJA’s pretrial actions.



                                10
           United States v. Chandler, No. 20-0168/AF
                     Opinion of the Court

recusal request does not automatically require recusal by a
military judge. To rule otherwise would empower parties to
unilaterally determine whether a duly competent authority
remains eligible to address a legal issue.
    Finally, the SJA’s omission of mitigating factors in his
SJAR does not demonstrate a disqualifying personal interest
in the case. SJAs are not required to include mitigating infor-
mation in their SJARs. See R.C.M. 1106(d)(3) (The required
contents of an SJAR includes, “setting forth the findings, sen-
tence, and confinement credit to be applied; . . . any recom-
mendation for clemency by the sentencing authority made in
conjunction with the announced sentence; and the staff judge
advocate’s concise recommendation.”). Moreover, the SJA
similarly did not include any aggravating factors in the SJAR.
Further, the SJA neutrally recommended that the convening
authority approve Appellant’s sentence as adjudged. And fi-
nally, the SJA properly attached Appellant’s petition for clem-
ency and character letters supporting Appellant with the ad-
dendum to his SJAR.
    In light of these points, we conclude that the SJA’s ac-
tions—both pretrial and post-trial—do not demonstrate that
the SJA had a personal interest in this case.
   D. The SJA’s Action Did Not Render Appellant’s
       Post-Trial Proceeding Unfair or Create
           the Appearance of Unfairness
    Finally, Appellant contends that the SJA failed to appear
neutral and objective and created the appearance of unfair-
ness because the SJA (1) did not recuse himself from post-
trial processing despite the request from the defense, and (2)
remained as the SJA even after defense counsel submitted a
clemency package that asserted the SJA’s pretrial conduct
disqualified him from advising on post-trial matters.
    In addressing this point, we first note that Appellant has
made no allegation that the stipulation or PTA was unlawful
or legally deficient. Moreover, Appellant has not claimed that
the SJA’s actions precluded him from including any mitigat-
ing or extenuating evidence in the PTA. Further, Appellant
has not asserted that the SJA’s actions prevented him from
freely and voluntarily deciding whether to enter into the pre-
trial agreement, or stopped him from “rolling the dice” and


                              11
           United States v. Chandler, No. 20-0168/AF
                     Opinion of the Court

seeing whether the convening authority would approve the
PTA even without the catalog of drug usage and without the
SJA’s acquiescence. In addition, Appellant has not made a
credible claim that the SJA’s legal advice to the convening au-
thority was wrong or improper. And finally, we note that Ap-
pellant received a term of confinement below the cap imposed
by the PTA.6 In light of these circumstances, and in light of
the analysis of the disqualification issue reflected above, we
conclude that there is no basis to believe that the SJA’s ac-
tions in this case created an appearance of unfairness.
                        V. Conclusion
   We hold that under Article 6(c), UCMJ, the SJA was not
required to recuse himself from providing the convening au-
thority with post-trial advice in this case.
                        VI. Judgment
   We affirm the decision of the United States Air Force
Court of Criminal Appeals.




   6 Appellant’s sentence of confinement was one month less than
the cap of six months of confinement provided by the PTA.



                              12